Title: Tadeusz Kosciuszko to Thomas Jefferson, 15 September 1817
From: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura
To: Jefferson, Thomas


                    
                        Mon cher Réspectable Ami
                         Soleure  le 15. 7bre 1817.
                    
                    Nous avançons tous en Age, c’est pour cela, mon cher et réspéctable Ami, que je vous prie de vouloir bien (:et comme vous avez tout le pouvoir:) arranger; qu’apres la mort de notre digne Ami Mr Barnes, quelqu’un d’aussi probe que lui prénne sa place, pour que je récoive les intéréts ponctuellement de mon fond; du quel aprés ma mort vous savez la destination invariable. Quant a present faites pour le mieux comme vous pensez. J’apprécie beaucoup avec toute ma réconnoissance votre Aimable invitation; mais mon Pays me tient beaucoup a Coeur, et puis mes Amis, mes connoissances, et quelquefois il m’est doux de leurs donner un conseill. Je suis seul véritable Polonois en Europe, tous les autres par les circonstances sont assujétis à Differentes Puissances. Vous me direz peut étre voila l’état le plus misérable, oui sans doute, mais c’est justement pour cela le plus on a besoin de conseil. Partout mon cher et Réspectable Ami, on peut être independant, quand on pense bien, raisonne bien, qu’on a bon Coeur, les sentiments humains, et un Caractere ferme, droit, et ouvert, qui confond toujours le plus Astucieux Diplomate et un être le plus fourbe, fin et bâs. Vous n’ignorez pas les Proclamations des Puissances qui prometent de Constitutions liberales à leurs Peuples, ses promesses continuent et s’évanouiront comme les poussieres emportés par les Vents. Votre Canal du Lac Irie jusqu’a la riviere du Nord, surprand tout le monde en Europe, mais pas moi, qui connois si bien Vos Concitoyens je les ai vu toujours Grands en tout. Vous êtes plus heureux que les Europeens; Grace à votre Gouvernement raproché plus de la nature de l’homme, Grace aussi au voisinage très eloigné des Autres Puissances. Cela n’empeche pas d’établir une Grande Ecole Civilo Militaire dans votre Pays sous l’imediate inspection de la comission du Congrès,  Faites mes hommages à Mr Monroe votre President, je ne cesse de lui répéter la nécéssitee absolue de cette Ecole.
                    
                        Je Vous embrasse mille fois, non pas à la maniere francaise; mais du fond de mon Coeur et Agréez l’assurance de ma haute Considération
                        T Kosciuszko
                    
                 
                    Editors’ Translation
                    
                        
                            My dear Respectable Friend
                             Solothurn 15. September 1817.
                        
                        We are all getting older, which is why, my dear and respectable friend, I am asking if you  would arrange (since you have the full power) that, after the death of our worthy friend Mr. Barnes, someone just as honest takes his place, so that I will punctually receive the interest on my capital, of which you know the unchanging destination after my death. As for the present, do as you think best. I much appreciate and am very grateful for your kind invitation, but my country is quite dear to my heart, as are my friends and acquaintances, and it pleases me to advise  them sometimes. I am the only real Pole in Europe; all the others, because of their circumstances, are subject to different powers. You may perhaps tell me that this is the most miserable condition. Yes, without a doubt, but that is precisely why they need advice. My dear and respectable friend, one can be independent anywhere when one thinks well, reasons well, has a good heart, is humane, and has a firm, upright, and open character, which always confounds  the most astute diplomat and the most deceitful, cunning, and base people. You are aware of the proclamations in which the powers promise liberal constitutions to their people. They keep making pledges that will vanish like dust carried off by the wind. Your canal from Lake Erie to the Hudson River astonishes everyone in Europe but me, who knows your fellow citizens so well. I have always known them to be great in everything they do. You are happier than Europeans, thanks to your government, which is closer to human nature, and to the immense distance separating you from the other powers. This should not prevent the establishment of a large civil-military school in your country under the immediate supervision of a congressional commission. Pay my respects to Mr. Monroe, your president. I do not tire of repeating to him the absolute necessity for this school.
                        
                            I embrace you a thousand times, not in the French way, but from the bottom of my heart. Accept the assurance of my high consideration
                            T Kosciuszko
                        
                    
                